                        Case 2:18-cv-00674-GMN-VCF Document 47 Filed 06/05/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 03062
                    2 Email: Robert.Freeman@lewisbrisbois.com
                      PAMELA L. McGAHA
                    3 Nevada Bar No. 08181
                      Email: Pamela.McGaha@lewisbrisbois.com
                    4 CHERYL A. GRAMES
                      Nevada Bar No. 12752
                    5 Email: Cheryl.Grames@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant State Farm Mutual
                        Automobile Insurance Company
                    9
                                                         UNITED STATES DISTRICT COURT
                   10
                                                              DISTRICT OF NEVADA
                   11
                                                                      ***
                   12
                        SHANE SPILLETT,                                 CASE NO.: 2:18-cv-0674-GMN-VCF
                   13
                                                                        STIPULATION AND ORDER TO EXTEND
                   14                      Plaintiff,                   THE DEADLINE FOR DEFENDANTS TO
                                                                        FILE THEIR REPLY IN SUPPORT OF
                   15            vs.                                    THEIR MOTION FOR PARTIAL
                                                                        SUMMARY JUDGMENT
                   16 STATE FARM MUTUAL AUTOMOBILE
                      INSURANCE COMPANY, a foreign                      FIRST REQUEST
                   17 corporation; DOES I through X, inclusive;
                      and ROE CORPORATIONS, I though X,
                   18 inclusive,

                   19
                                           Defendants.
                   20

                   21 Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of

                   22 record, hereby stipulate and request that this Court extend the deadline to file

                   23 Defendant’s Reply in Support of Motion for Summary Judgment in the above-captioned

                   24 case fourteen days (14) days, up to and including June 25, 2019.

                   25            This Request for an extension of time is sought in good faith and not for any
                   26 improper purpose or other purpose of delay. This request for extension is based upon the
                   27 following:

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4828-3181-0200.1
ATTORNEYS AT LAW
                        Case 2:18-cv-00674-GMN-VCF Document 47 Filed 06/05/19 Page 2 of 2



                    1            As the briefing in this matter is extensive, along with voluminous exhibits, counsel

                    2 for State Farm requires additional time to prepare State Farm’s Reply in support of its

                    3 Motion for Partial Summary Judgment. Counsel for State Farm provided extensions for

                    4 Plaintiff’s counsel to submit Plaintiff’s Response, in recognition of the extensive briefing.

                    5 The Court granted those extensions (ECF Nos. 39 and 44). Counsel for State Farm

                    6 similarly requires additional time.

                    7            WHEREFORE, the parties respectfully request that this Court extend the time for

                    8 the Defendants to file their Reply in Support of Motion for Partial Summary Judgment by

                    9 fourteen (14) days from the current deadline of June 11, 2019 up to and including June

                   10 25, 2019.

                   11 DATED this 5th day of June, 2019.              DATED this 5th day of June, 2019.
                   12 BOWEN LAW OFFICES                              LEWIS BRISBOIS BISGAARD SMITH LLP
                   13
                        /s/ Brandon J. Trout                         /s/ Cheryl A. Grames
                   14
                      JEROME R. BOWEN, ESQ.                          ROBERT W. FREEMAN, ESQ.
                   15 Nevada Bar No. 04540                           Nevada Bar No. 03062
                      BRANDON J. TROUT, ESQ.                         PAMELA L. MCGAHA, ESQ.
                   16 Nevada Bar No. 13411                           Nevada Bar No. 08181
                      9960 W. Cheyenne Avenue                        CHERYL A. GRAMES, ESQ.
                   17 Suite 250                                      Nevada Bar No. 12752
                      Las Vegas, Nevada 89129                        6385 S. Rainbow Boulevard, Suite 600
                   18 Attorneys for Plaintiff                        Las Vegas, Nevada 89118
                        Shane Spillett                               Attorneys for Defendant State Farm Mutual
                   19                                                Automobile Insurance Company
                   20

                   21                                               ORDER

                   22          IT IS SO ORDERED:
                   23
                                          12 day of June, 2019.
                               DATED this ___                              _________________________________
                   24
                                                                           Gloria M. Navarro, Chief Judge
                   25                                                      UNITED STATES DISTRICT JUDGE

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4828-3181-0200.1                               2
